DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 12-17 the claims recite causing . . . the set of links to have a maintain LAG status, wherein causing the set of links to have the maintain LAG status causes the provider edge device to keep up the set of links and to cease maintaining the set of links according to the LACP. . . .  It is unclear from the context of the claim the manner in which the maintain LAG status both comprises both keeping up the set of links and ceasing maintaining the set of links.  The “wherein clause” sets forth a definition of the maintain LAG status that both keeps up the links and ceases maintenance of the links.  The definition appears to be a contradiction.  Appropriate clarification and correction is required.

Allowable Subject Matter
Claims 16-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kreger-Stickles et al. (US 20220021556 A1) - virtual Layer 3 network can be hosted by an underlying physical network. The method can include providing a virtual Layer 2 network in the virtualized cloud environment. The virtual Layer 2 network can be hosted by the underlying physical network.
Wang et al. (US 20200244486 A1) - method for transmitting data over networks includes associating Customer Edge Virtual Local Area Network (CE-VLAN) identifiers with an Ethernet Virtual Connection (EVC).
Velayudhan et al. (US 20200092200 A1) - a process and system for avoiding temporary traffic loss in a network having first and second computers and provider edge devices, by retaining, in each provider edge device, path information including a MAC address for the first host computer in a control plane as a dynamic address, and maintaining, in each provider edge device, its own routing table listing network addresses of the other provider edge devices as multi-homed peers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462